Citation Nr: 1509161	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





REMAND

The Veteran served on active duty from November 2008 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the July 2011 decision, the RO granted service connection for right knee strain, status post surgery, with minimal effusion and limitation of motion and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024-5260.  The Veteran disagreed with the disability rating assigned and also requested a temporary total rating due to convalescence following a December 2010 operative procedure for the right knee, which issue the Board will consider as part of the Veteran's claim for a higher initial rating.

The Board notes that the only VA compensation examination addressing the Veteran's service-connected right knee disability was conducted in June 2011.  At that time, range-of-motion testing revealed full extension and flexion to 100 degrees.  The examiner indicated objective evidence of pain with active motion on the right side, but did not state at what point pain began.  The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2014).

In the instant case, although the VA examiner noted objective evidence of pain with active motion, the examiner made no specific finding as to the degree of range-of-motion loss due to pain on use.  In Mitchell, supra, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.

The Board also notes that in his VA Form 9, the Veteran indicated a worsening of knee symptomatology since the June 2011 VA examination was conducted.  Accordingly, in light of the holding in Mitchell, supra, and as it appears that the Veteran has experienced an increase in the severity of his symptoms since the June 2011 VA examination, the claim must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Mitchell, supra; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2014) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected right knee disability since December 2010.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After completing the development ordered in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim for higher evaluation of his service-connected right knee disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected right knee disability, and provide a complete assessment of the severity of that disability.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should be requested to include the following findings in the examination report:

a)  Identify all chronic orthopedic manifestations of the Veteran's service-connected right knee disability and include range-of-motion findings.  It should be specifically noted whether the Veteran has lateral instability or subluxation, and the degree of such a problem.

b)  State whether the Veteran's service-connected right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain. 

c)  Provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to a higher initial evaluation for the Veteran's service-connected right knee disability.  As part of the AOJ's readjudication of that issue, the AOJ must also specifically consider whether a temporary total rating is warranted under the provisions of 38 C.F.R. § 4.30 based on convalescence following a December 2010 operative procedure.  If a benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address entitlement to a temporary total rating, if not granted to the Veteran's satisfaction.)

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

